Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (20190003136).
In regard to claim 1 Kimura discloses a system for determining field characteristics during the performance of an agricultural operation, the system comprising:
an agricultural machine configured to perform an agricultural operation on a field across which the agricultural machine is traveling (Kimura Figs. 1 and 6 pars. 49-50 note working machine 10, with a work device 14 for performing operations on a field and a travel device 13 for traveling across the field during work, particularly note par. 128 the working device may be an agricultural device performing an agricultural operation such as a tiller for tilling a field);
an imaging device provided in operative association with the agricultural machine, the imaging device configured to capture image data associated with a portion of the field within a field of view of the imaging device (Kimura Fig. 2 and 6 and par. 75 note image capturing device 104 capturing a portion of the field in its field of view);
an illumination device provided in operative association with agricultural machine, the illumination device configured to emit light directed at the portion of the field within the field of view of the imaging device (Kimura Figs. 1-3 and 6 note pars 72-74 headlight 20 producing a grid light pattern that is projected on a portion of the field within the field of view of the imaging capturing device 104); and
a controller communicatively coupled to the imaging device and the illumination device (Kimura Fig. 2 and pars 62-75 not CPU 40), the controller configured to:
control an operation of the illumination device such that a light pattern is displayed on a field surface of the field (Kimura par. 91 note control unit turns on the grid light 90 of the headlight 20);
receive image data indicative of the displayed light pattern from the imaging device (Kimura par. 75 note imaging device 104 captures images of the grid pattern and outputs them to the control unit 40); and
determine a field characteristic of the field based on the displayed light pattern (Kimura pars 77-83 note determining the shape of the field based on deformations of the projected pattern).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Kimura further discloses that the controller is further configured to determine the field characteristic based on a distortion of the displayed light pattern by the field surface (Kimura Figs. 4-7 and pars 75-76 note determining the shape of the field based on distortions in the projected pattern).

In regard to claim 3 refer to the statements made in the rejection of claim 2 above. Kimura further discloses that the controller is further configured to:
compare the received image data to a reference image associated with the displayed light pattern (Kimura par. 76 note memory 40A storing a shape of the projection spot (reference image)); and
determine the distortion of the displayed light pattern based on the comparison of the received image data and the reference image (Kimura par. 76 note determining a correspondence of the shape of the projection spot to determine a deformation tendency of the pattern). 

In regard to claim 4 refer to the statements made in the rejection of claim 2 above. Kimura further discloses that the controller is further configured to:
determine a pattern parameter of the displayed light pattern based on the received image data (Kimura pars. 76 and 83 note determining deformation of the grids, or grid pattern) ;
determine a differential between the determined pattern parameter and a predetermined pattern parameter value associated with the displayed light pattern (Kimura par. 76 note determining a correspondence between the known shape of the projection the captured image pattern); and
determine the distortion of the displayed light pattern based on the determined differential (Kimura Figs. 5-6 and pars 78-83 note the deformation of the grid shape is used to determine the field geometry, as shown in Fig. 5 wide shallow rectangles indicate a wall/rise in elevation whereas elongated rectangles indicate a lowering in elevation as shown in Fig. 6). 

In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Kimura further discloses that the light pattern comprises a plurality of lines and the pattern parameter comprises at least one of a thickness of a line of the plurality of lines or a distance between a pair of lines of the plurality of lines (Kimura Figs. 5 and 6 and pars 76-83 note shape of the terrain is determined by the deformation of the rectangles of the grid pattern, further note that the shape of the rectangle is inherently defined as the distance between the lines defining the rectangle). 

In regard to claim 6 refer to the statements made in the rejection of claim 4 above. Kimura further discloses that the light pattern comprises a first line and a second line intersecting the first line, the pattern parameter comprising an angle defined between the first line and the second line (Kimura pars. 76-83 and Figs. 4-7 note the grid pattern shown in Figs. 4 and 6, note par. 80 deformation may include determining that the rectangular grid is deformed into a trapezoid, which inherently requires determining that the angle between two intersecting lines is not a right angle).

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Kimura further discloses that the light pattern comprises a plurality of lines in a grid (Kimura note grid pattern shown in Figs. 4 and 6). 

In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Kimura further discloses that the controller is further configured to adjust an operating parameter of the agricultural machine based on the determined field characteristic (Kimura pars 96-99 note controlling the functions of the working machine based on the measured shape of the field). 

Claims 12-18 recite a method substantially corresponding to the system of claims 1-7 and 10 above. Refer to the statements made in regard to claims 1-6 and 10 above for the rejection of claims 12-18 which will not be repeated here for brevity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Yamaguchi et al (20170261315).
In regard to claims 8 and 19 refer to the statements made in the rejection of claims 1 and 12 above. It is noted that Kimura does not disclose details of adjusting the intensity of the emitted light. However, Yamaguchi discloses a system for  the controller is further configured to control the operation of the illumination device to adjust an intensity of the emitted light based on an environmental characteristic of the field (Yamaguchi Fig. 2 note projecting a structured light grid pattern on a surface using projector 11 and capturing an image with imager 12, and pars 70-72 adjusting the brightness of the projected light pattern based on the brightness of the surface). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating brightness adjustment of the emitted light as taught by Yamaguchi in the invention of Kimura in order to ensure that the emitted pattern can be recognized in the captured image as suggested by Yamaguchi (Yamaguchi par. 71).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Ferguson et al (9158980).
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. It is noted that Kimura does not disclose details of an actuator to adjust camera position. However, Ferguson discloses that it was well known in the art to include an actuator configured to adjust a position of the imaging device relative to a displayed light pattern (Ferguson Fig. and col. 12 lines 7-54 note camera using a structured light technique, which may be mounted on an actuator also note col. 11 lines 46-52 for details of the actuator). 
It is therefore considered obvious that one of ordinary skill8 l in the art before the effective filing date of the invention would recognize the advantage of incorporating an actuated camera mount as taught by Ferguson in the invention of Kimura in order to gain the expected advantage of adjusting the cameras field of view. 46

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Casper et al (9554098).
In regard to claims 11 and 20 refer to the statements made in the rejection of claim 1 and 12 above. Kimura further discloses that a field characteristic may be terrain geometry (Kimura pars 93-94). It is noted that Kimura does not disclose measuring other field characteristics. However, Casper discloses an agricultural system monitoring a field using an imaging camera wherein the monitored field characteristic comprises at least one of a residue characteristic, a clod size, or a soil roughness of the field (Casper Figs 4A and 4B and col. 8 lines 22-46 for cameras used with an agricultural implement, also note col. 11 line 60 to col. 12 line 43 for measurement of residue as a field characteristic also note col. 13 line 61 to col. 14 line 28 controlling operation of the machine based on the monitored coverage characteristic). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of using a residue characteristic as a measured field characteristic in the invention of Kimura as suggested by Casper in order to gain the advantage of performing effective tilling as suggested by Casper (Casper col.3 lines 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10834798 B1		USPAT		Hunt; Cory Douglas et al.
US 20050088643 A1		US-PGPUB	Anderson, Noel Wayne
US 20180000011 A1		US-PGPUB	Schleusner; Bradley K. et al.
US 20180220577 A1		US-PGPUB	Posselius; John H. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423